UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-25385 POWER SPORTS FACTORY, INC. (Exact name of registrant as specified in its charter) MINNESOTA 41-1853993 (State of other jurisdiction of incorporation r organization) (I.R.S. Employer Identification No.) 300 Walnut Street, Philadelphia, PA (Address of principal executive offices) (Zip Code) (267) 546-9073 Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d)Of the Act.o Yeso No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The aggregate market value of the voting and non-voting common equity held by non-affiliatesas of the last business day of the registrant’s most recently completed second fiscal quarter was $4,571,603. Number of shares of Common Stock outstanding as of April 13, 2010: 83,051,056. POWER SPORTS FACTORY, INC. INDEX Page Item 1. Business. 1 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 11 Item 2. Properties. 11 Item 3. Legal Proceedings. 11 Item 4. Submission of Matters to a Vote of Security Holders. 12 Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 8. Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 39 Item 9A (T). Controls and Procedures. 39 Item 9B. Other Information. 39 Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance. 40 Item 11. Executive Compensation. 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 42 Item 13. Certain Relationships and Related Transactions, and Director Independence. 42 Item 14. Principal Accountant Fees and Services. 43 Item 15. Exhibits and Financial Statement Schedules. 44 PART I This Annual Report on Form10-K contains forward-looking statements that have been made pursuant to the provisions of Section27A of the Securities Act of 1933, Section21E of the Securities Exchange Act of 1934, and the Private Securities Litigation Reform Act of 1995 and concern matters that involve risks and uncertainties that could cause actual results to differ materially from historical results or from those projected in the forward-looking statements. Discussions containing forward-looking statements may be found in the material set forth under “Business,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other sections of this Form10-K. Words such as “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “continue” or similar words are intended to identify forward-looking statements, although not all forward-looking statements contain these words. Although we believe that our opinions and expectations reflected in the forward-looking statements are reasonable as of the date of this Report, we cannot guarantee future results, levels of activity, performance or achievements, and our actual results may differ substantially from the views and expectations set forth in this Annual Report on Form10-K. We expressly disclaim any intent or obligation to update any forward-looking statements after the date hereof to conform such statements to actual results or to changes in our opinions or expectations. Readers should carefully review and consider the various disclosures made by us in this Report, set forth in detail in PartI, under the heading “Risk Factors,” as well as those additional risks described in other documents we file from time to time with the Securities and Exchange Commission, which attempt to advise interested parties of the risks, uncertainties, and other factors that affect our business. We undertake no obligation to publicly release the results of any revisions to any forward-looking statements to reflect anticipated or unanticipated events or circumstances occurring after the date of such statements. ITEM 1.BUSINESS. General Power Sports Factory, Inc. (the “Company”, “we” or “us”) was organized under the laws of the State of Minnesota on June 28, 1996. We changed our name to Power Sports Factory, Inc. from Purchase Point Media Corp. effective June 10, 2008, to reflect the acquisition in September 2007 of a Delaware corporation of the same name. Through the acquisition in 1997 of a Nevada corporation, we acquired the trademark, patent and exclusive marketing rights to, and invested in the development of a grocery cart advertising display device called the last word®, a clear plastic display panel that attaches to the back of the child’s seat section in supermarket shopping carts. Since this business remained in the development stage, our Board of Directors determined to acquire an operating business, and on April 24, 2007, we entered into a Share Exchange and Acquisition Agreement (the “Share Exchange Agreement”), withPower Sports Factory, Inc., a Delaware corporation with offices in Pennsauken, New Jersey (“PSF” or “Power Sports Factory”), and the shareholders of PSF.On May 14, 2007, we had issued 60,000,000 shares of Common Stock to Steve Rubakh, the major shareholder of PSF, and on August 31, 2007, entered into an amendment to the Share Exchange Agreement, that provided for a completion of the acquisition of PSF at a closing (the “Closing”) which was held on September 5, 2007. The Share Exchange Agreement provided for our acquiring all of the outstanding shares of PSF in exchange for shares of the Company’s Common Stock, for the change of our name to Power Sports Factory, Inc. and a 1:20 reverse split (the “Reverse Split”) of our outstanding common stock, both of which were effective June 10, 2008, pursuant to a definitive information statement filed with the Securities and Exchange Commission.Following effectiveness of the Reverse Split, each share of Preferred Stock was converted into 10 shares of our Common Stock. 1 Our Business Power Sports Factory PSF was formed in Delaware in June, 2003, andimports, markets, distributes and sells motorcycles and scooters. Through PSF’s manufacturing relationships in China, it began to import and sell Power Sports products in the United States. Its products have been marketed mainly under the “Strada” and “Yamati”, and recently under the “Andretti”, brands. At the beginning of 2007, PSF made the determination to focus primarily on the sales and distribution of motor scooters. PSF now sells the motor scooters that it imports primarily to power sports dealers and a small portion through the internet.We have recently directed our activities through our “BikeShareSource”TM division at sustainable transportation solutions to municipalities and transit agencies and other transportation related businesses. BikeShareSource Division On May 1, 2009, we formed an Alternative Transportation Division named "BikeShareSource" (TM). This newly launched division will provide sustainable transportation solutions to municipalities and transit agencies, property managers and real estate developers, colleges and universities, hotels, parks and other transportation related businesses. We are, developing, distributing and operating solar powered Bike Sharing Stations, enabling bicycle sharing to be an integral part of the transportation system. In addition, we intend to partner with major universities, municipalities, transit agencies, real estate developers, hotels, parks and other transportation related businesses companies to facilitate our bike sharing solution. Our services will include sustained transportation consulting and customized solutions development, software licensing, equipment manufacturing and distribution. Bike Sharing (also known as Community Bicycle Programs) as it exists today is an emerging form of environmentally friendly public transportation that incorporates information technology with shared bicycles, which allows for an alternative form of one-way transit for residents and visitors of a region. Imagine a service that gives citizens the convenience of a bike without all the hassles of storage, maintenance, etc. A few of the more noteworthy benefits of bike sharing include: · Greater mobility · Greater quality of human life and health found through exercise · Reach destinations poorly served by public transit · Reduced traffic congestion leading to quieter, safer and more livable streets · Reduced carbon emissions (Green House Gases) · Retention of 18-34 years of age demographic · Further reinforce community’s position for leading in innovation and quality of life · Creates employment opportunities · Mitigated security concerns leading to reduced crime (bikers less likely to be assaultedthan walkers) · Provides transportation-based case study prospects · Increased amounts of disposable income for users · Increased public transit ridership (subways, trolleys, buses, taxis, etc.) · Greater environmental awareness across community The main focus of the division will be on Bicycle Sharing Market, which is an emerging form of environmentally friendly public transportation that is growing at a significant pace. The number of bike sharing programs worldwide nearly doubled over the last 12 months, according to research information provided by CityRyde, LLC. Continued growth is expected primarily due to increased environmental impact awareness, increased usage of public transit systems and greater need for decreased traffic congestion. 2 PSF is currently participating in multiple bids and proposals for Bike Sharing Services in the United States. These projects are located in CO, OH, PA, MD and FL. In addition to the progress on potential sales, an upgraded Bike Sharing Stationhas been developedby our manufacturing partner. It now boasts dual-release option to rent bikes: using a cell phone or smart card – all powered by solar energy. This technological advancement makes our system more competitive by simplifying the bike renting and return process and significantly improves revenue generation for the system. The Motor Scooters That We Sell Motor scooters are step-through or feet-forward vehicles with automatic transmissions. The motor scooter is engine-powered, with the drive system and engine usually attached to either the rear axle or fixed under the seat of the vehicle. They range in engine size from 49.50cc to 600cc with the 150cc and higher motor scooters most capable of sustained highway speeds and capabilities to keep up with regular motorcycles. Majority of motor scooters can be used on highways, but in certain states, 49.50cc scooters may only be used on certain types of roads, such as within the city limits. The motor scooters that we sell have engine sizes ranging from 49.50cc to 300 cc, with wheel sizes from 10” to 16”. Most of motor scooters require a valid drivers' license and a motorcycle registration. They comply and adhere to DOT safety and comfort standards too and hence, have good brakes, suspension, strength, power, and other things. Our Manufacturing and Licensing Rights On May 15, 2007, PSF signed an exclusive licensing agreement with Andretti IV, LLC.Andretti IV, LLC, has the rights to the personal name, likeness and endorsement rights of certain members of the Mario Andretti family. This agreement allows PSF to use the Andretti name to brand scooters for the next 10 years assuming minimum license fees are met. On February 14th, 2010, we entered into a Restructuring Agreement, amending our June 27, 2008 licensing agreement with Andretti IV, LLC (“Andretti”), with respect to payments due for the year 2008 and 2008.As of December 31, 2009, the Company had a balance of $1,285,000 due to Andretti IV. Under the Restructuring Agreement, Provided (1) that the money is received into the Andretti IV account by wire transfer by close of business on Monday, February 22, 2010; (2) that PSF can demonstrate and represent that any and all usage of the Andretti name in all forms is discontinued immediately; and (3) any release concerning the termination by Andretti IV is submitted to us for review and our modification prior to distribution, Andretti IV would accept a lump sum payment of $50,000 in settlement of claims.Upon receipt of these payments, Andretti agreed to forgive the remaining balance of license fees owed for 2008 and 2009. We did not pay the $50,000 payment and we believe Andretti IV will file a lawsuit against PSF in the near future. We have a manufacturing arrangement for the territory of the United States and Puerto Rico with one of the largest manufacturers in China for our Andretti branded line of motor scooters, utilizing the designs of an Italian company purchased by this manufacturer.We have not met the annual volume requirements for different models of scooters we purchase under this arrangement. We purchase motor scooters from other manufacturers from time to time. Product Warranty Policies Our product warranty policy is two years on major parts or 5,000 miles and three years on engines. In addition, the manufacturers of our parts and vehicles have their own warranty policies that limit our financial exposure to a certain extent during the first year of the warranty on major parts. 3 Marketing We have one employee (other than our officers) involved in sales and marketing. We have relationships with over 100 dealers. Competition The motorscooter industry is highly competitive. The Company’s competitors include specialty companies as well as large motor vehicle companies with diversified product lines. Competitors of the company in the motorcycle and scooter category include Honda, Yamaha, Piaggio/Vespa, Keeway, Genuine Motor Company, Kymco, and United Motors. A number of our competitors have significantly greater financial, technological, engineering, manufacturing, sales, marketing and distribution resources than Power Sports Factory. Their greater capabilities in these areas may enable them to better withstand periodic downturns in the motorscooter industry, compete more effectively on the basis of price and production and more quickly develop new products. In addition, new companies may enter the markets in which Power Sports Factory competes, further increasing competition. Power Sports Factory believes its ability to compete successfully depends on a number of factors including effective advertising and marketing, impressive design, high quality, and value. Additionally, our manufacturers may have relationships with our competitors in some or all markets or product lines.Pricing and supply commitments may be more favorable to our competitors.Power Sports Factory may not be able to compete successfully in the future, and increased competition may adversely affect our financial results. We believe that market penetration in this segment is difficult and, among other things, requires significant marketing and sales expenditures. Competition in this market is based upon a number of factors, including price, quality, reliability, styling, product features, customer preference, and warranties. We intend to compete based on competitively based pricing, quality of product offering, service, support, and styling. Government Regulation The motorcycles and scooters we distribute are subject to certification by the U.S. Environmental Protection Agency (“EPA”) for compliance with applicable emissions and noise standards, and by California regulatory authorities with respect to emissions, tailpipe, and evaporative emissions standards. All motorscooters, components and manufactured parts are subject to Department of Transportation (“DOT”) standards. Certain states have minimum product and general liability and casualty insurance liability requirements prior to granting authorizations or certifications to distributors to sell motor vehicles and scooters. Without this insurance we are not permitted to sell these vehicles to motor vehicle dealers in certain states. We have secured product liability policy coverage of $1 million per occurrence. While we believe that this policy limit will be sufficient initially in order to qualify us to do business, the insurance requirements that are imposed upon us may vary from state to state, and will increase if and as sales increase or as the products we offer increase in variety. Additionally, these insurance limits do not represent the maximum amounts of our actual potential liability and motor vehicle liability tort claims may exceed these claim amounts substantially. No assurance can be made that we will be able to satisfy each state’s insurance coverage requirements or that we will be able to maintain the policy limits necessary from time to time in order to permit sales of our products in various jurisdictions that require such coverage and, if a liability arises, no assurance can be made that these insurance limits will be sufficient. 4 Agent for Service of Process To comply and maintain with Federal regulations under National Highway Traffic Safety Administration (“NHTSA”), we act as Agent for Service of Process for all the products manufactured under the “Yamati” and “Strada” brand names. Intellectual Property We have trademarks for our “Power Sports Factory” brand name with the U.S. Patent and Trademark Office. Employees As of January 1, 2010, we had two employees (excluding our two executive officers), all of whom are employed at our Philadelphia, Pennsylvania offices. All of our employees were employed on a consulting basis including two salespersons. We are not a party to a collective bargaining agreement with our employees and we believe that our relationship with our employees is satisfactory. ITEM 1A. RISK FACTORS. Some of our customers rely on financing with third parties to purchase our products and such financing may be difficult to obtain. We rely on sales of our products to distributors and customers to generate cash from operations. A significant portion of our sales are financed by third party finance companies on behalf of our customers. The availability of financing by third parties is affected by general economic conditions and the credit worthiness of our customers. Deterioration in the credit quality of our customers could negatively impact the ability of our customers to obtain the financing they need to make purchases of our products. Given the current economic conditions, and the more limited liquidity in our credit markets, there can be no assurance that third party finance companies will continue to extend credit to our customers as they have in the past. These economic conditions could have a material adverse effect on demand for our products and on our financial condition and operating results. Our business is affected by the cyclical nature of the markets we serve. Demand for our products depends upon general economic conditions in the markets in which we compete. Our sales depend in part upon our customers’ new purchases in favor of continuing to use or repairing existing transportation. Downward economic cycles may result in reductions in sales of our products, which may reduce our profits. There can be no assurance, however, that we will be able to maintain our sales volume given the negative impact of the recent deterioration in economic conditions. We could face limitations on our ability to access the capital markets. Our ability to access the capital markets to raise funds through the sale of equity or debt securities is subject to various factors, including general economic and/or financial market conditions. The current conditions of the financial markets have adversely affected the availability of credit and liquidity resources and our access to capital markets is limited until stability re-emerges in these markets. We will require additional financing to sustain operations and, without it, we may not be able to continue operations. We require additional financing to sustain operations. Our inability to raise additional working capital at all or to raise it in a timely manner may negatively impact our ability to fund the operations, to generate revenues, and to otherwise execute the business plan, leading to the reduction or suspension of the operations and ultimately termination of the business. If we obtain additional financing by issuing debt securities, the terms of these securities could restrict or prevent the Company from paying dividends and could limit flexibility in making business decisions. 5 Our future success depends on our ability to respond to changing consumer demands, identify and interpret trends in the industry and successfully market new products. The motor scooter industry is subject to rapidly changing consumer demands, technological improvements and industry standards. Accordingly, we must identify and interpret vehicle trends and respond in a timely manner. Demand for and market acceptance of new products are uncertain and achieving market acceptance for new products generally requires substantial product development and marketing efforts and expenditures. If we do not continue to meet changing consumer demands and develop successful product lines in the future, the Company’s growth and profitability will be negatively impacted.If radical changes in transportation technology occur, it could significantly diminish demand for our products. If we fail to anticipate, identify or react appropriately to changes in product style, quality and trends or is not successful in marketing new products, we could experience an inability to profitably sell our products even at lower cost margins.These risks could have a severe negative effect on our results of operations or financial condition. Our product offering is currently heavily concentrated. The Company currently concentrates on the sale of motor scooters.If consumer demand for motor scooters in general, or the Company’s offerings specifically, wanes or fails to grow, our ability to sell motor scooters may be significantly impacted. Our business and the success of our products could be harmed if Power Sports Factory is unable to maintain their brand image. Our success is heavily dependent upon the market acceptance of our Benelli and Yamati branded lines of motor scooters.If we are unable to timely and appropriately respond to changing consumer demand, the brand names and brand images Power Sports Factory distributes may be impaired. Even if we react appropriately to changes in consumer preferences, consumers may consider those brand images to be outdated or associate those brands with styles of vehicles that are no longer popular.We invest significantly in our branded presentation to the marketplace.Lack of acceptance of our brands will have a material impact on the performance of the Company. Our business could be harmed if we fail to maintain proper inventory levels. We place orders with manufacturers for most products prior to the time we receive customers’ orders. We do this to minimize purchasing costs, the time necessary to fill customer orders and the risk of non-delivery. However, we may be unable to sell the products we have ordered in advance from manufacturers or that we have in inventory. Inventory levels in excess of customer demand may result in inventory write-downs, and the sale of excess inventory at discounted prices could significantly impair brand image and have a material adverse effect on operating results and financial condition. Conversely, if we underestimate consumer demand for our products or if our manufacturers fail to supply the quality products that we require at the time we need them, the Company may experience inventory shortages. Inventory shortages might delay shipments to customers, negatively impact retailer and distributor relationships, and diminish brand loyalty. 6 Our products are subject to extensive international, federal, state and local safety, environmental and other government regulation that may require us to incur expenses, modify product offerings or cease all or portions of our business in order to maintain compliance with the actions of regulators. Power Sports Factory must comply with numerous federal and state regulations governing environmental and safety factors with respect to its products and their use. These various governmental regulations generally relate to air, water and noise pollution, as well as safety standards. If we are unable to obtain the necessary certifications or authorizations required by government standards, or fail to maintain them, business and future operations would be harmed seriously. Use of motorcycles and scooters in the United States is subject to rigorous regulation by the EPA, and by state pollution control agencies. Any failure by the Company to comply with applicable environmental requirements of the EPA or state agencies could subject the Company to administratively or judicially imposed sanctions such as civil penalties, criminal prosecution, injunctions, product recalls or suspension of production. Additionally, the Consumer Product Safety Commission exercises jurisdiction when applicable over the Company’s product categories. The Company’s business and facilities also are subject to regulation under various federal, state and local regulations relating to the sale of its products, operations, occupational safety, environmental protection, hazardous substance control and product advertising and promotion. Failure to comply with any of these regulations in the operation of the business could subject the Company to administrative or legal action resulting in fines or other monetary penalties or require the Company to change or cease business. A significant adverse determination in any material product liability claim against the Company could adversely affect our operating results or financial condition. Accidents involving personal injury and property damage occur in the use of Power Sports Factory’s products.Product liability insurance is presently maintained by the Company in the amount of $1,000,000 per occurrence. While Power Sports Factory does not have any pending product liability litigation, no assurance can be given that material product liability claims against Power Sports Factory will not be made in the future. Adverse determination of material product liability claims made against Power Sports Factory or a lapse in coverage could adversely affect our operating results or financial condition. Significant repair and/or replacement with respect to product warranty claims or product recalls could have a material adverse impact on the results of operations. Power Sports Factory provides a limited warranty for its products for a period of two years or 5,000 miles for parts and three years for engines.Although we have a one year warranty on parts and engine from our manufacturer, sometimes a product is distributed which needs repair or replacement beyond that period. Our standard warranties of two years or 5,000 miles on major parts and three years on engines require us or our dealers to repair or replace defective products during such warranty periods at no cost to the consumer. Our business is subject to seasonality and weather conditions that may cause quarterly operating results to fluctuate materially. Motorcycle and scooter sales in general are seasonal in nature since consumer demand is substantially lower during the colder season in North America. We may endure periods of reduced revenues and cash flows during off-season months and be required to lay off or terminate some employees from time to time. Building inventory during the off-season period could harm financial results if anticipated sales are not realized. Further, if a significant number of dealers are concentrated in locations with longer or more intense cold seasons, or suffer other adverse weather conditions, a lack of consumer demand may impact adversely the Company’s financial results. 7 Power Sports Factory faces intense competition, including competition from companies with significantly greater resources, and if Power Sports Factory is unable to compete effectively with these companies, market share may decline and business could be harmed. The motorcycle and scooter industry is highly competitive. Our competitors include specialty companies as well as large motor vehicle companies with diversified product lines. Many of our competitors have significantly greater financial, technological, engineering, manufacturing, sales, marketing and distribution resources than the Company. Their greater capabilities in these areas may enable them to better withstand periodic downturns in the recreational vehicle industry, compete more effectively on the basis of price and production and more quickly develop new products. In addition, new companies may enter the markets in which Power Sports Factory competes, further increasing competition. Additionally, our manufacturers may have relationships with our competitors in some or all markets or product lines.Pricing and supply commitments may be more favorable to our competitors.Power Sports Factory may not be able to compete successfully in the future, and increased competition may adversely affect our financial results. We have an exclusive licensing arrangement for a significant portion of our product offering. Our exclusive marketing arrangement with Andretti IV, LLC, requires us to pay Andretti IV a certain minimum payment per year.If we do not make the minimum payment, we may lose our exclusive license. Our licensing fee is a fixed cost according to the agreement which may cause us to be inflexible in our pricing structure. The failure of certain key manufacturing suppliers to provide us with scooters and components could have a severe and negative impact on our business. At this time, we purchase scooters from several Chinese manufacturers and we rely on a small group of suppliers to provide us with components for our products, some of whom are located outside of the United States. If the manufacturers or these suppliers become unwilling or unable to provide the scooters and components, there are a limited number of alternative manufacturers or suppliers who could provide them. Changes in business conditions, wars, governmental changes, and other factors beyond our control or which we do not presently anticipate, could affect our ability to receive the scooters and components from our manufacturer and suppliers. Further, it could be difficult to find replacement components if our current suppliers fail to provide the parts needed for these products. A failure by our major suppliers to provide scooters and these components could severely restrict our ability to manufacture our products and prevent us from fulfilling customer orders in a timely fashion. We currently have exclusive designs and products from manufacturers that, in addition to other terms, will require us to make minimum purchase commitments.If we do not make the minimum amount of purchases under the agreement, we may lose our exclusive rights to certain products and designs.Additionally we may have to agree to offer reciprocal purchasing exclusivity which could increase risks associated with single source supplying such as pricing, quality control, timely delivery and market acceptance of designs. 8 Our business is subject to risks associated with offshore manufacturing. We import motorcycles and scooters into the United States from China for resale. All of our import operations are subject to tariffs and quotas set by the U.S. and Chinese governments through mutual agreements or bilateral actions. In addition, China, where our products are manufactured, may from time to time impose additional new quotas, duties, tariffs or other restrictions on our imports or exports, or adversely modify existing restrictions. Adverse changes in these import costs and restrictions, or our suppliers’ failure to comply with customs regulations or similar laws, could harm our business. Our operations are also subject to the effects of international trade agreements and regulations such as the North American Free Trade Agreement, the Caribbean Basin Initiative and the European Economic Area Agreement, and the activities and regulations of the World Trade Organization. Trade agreements can also impose requirements that adversely affect our business, such as setting quotas on products that may be imported from a particular country into our key market, the United States. In fact, some trade agreements can provide our competitors with an advantage over us, or increase our costs, either of which could have an adverse effect on our business and financial condition. In addition, the recent elimination of quotas on World Trade Organization member countries by 2005 could result in increased competition from developing countries which historically have lower labor costs, including China. This increased competition, including from competitors who can quickly create cost and sourcing advantages from these changes in trade arrangements, could have an adverse effect on our business and financial condition. Our ability to import products in a timely and cost-effective manner may also be affected by problems at ports or issues that otherwise affect transportation and warehousing providers, such as labor disputes or increased U.S. homeland security requirements. These issues could delay importation of products or require us to locate alternative ports or warehousing providers to avoid disruption to our customers. These alternatives may not be available on short notice or could result in higher transit costs, which could have an adverse impact on our business and financial condition. Our international operations expose us to political, economic and currency risks. All of our products came from sources outside of the United States. As a result, we are subject to the risks of doing business abroad, including: • currency fluctuations; • changes in tariffs and taxes; • political and economic instability; and • disruptions or delays in shipments. Changes in currency exchange rates may affect the relative prices at which we are able to manufacture products and may affect the cost of certain items required in our operation, thus possibly adversely affecting our profitability. There are inherent risks of conducting business internationally. Language barriers, foreign laws and customs and duties issues all have a potential negative effect on our ability to transact business in the United States. We may be subject to the jurisdiction of the government and/or private litigants in foreign countries where we transact business, and we may be forced to expend funds to contest legal matters in those countries in disputes with those governments or withcustomers or suppliers. We may suffer from infringements or piracy of our trademarks, designs, brands or products. We may suffer from infringements or piracy of our trademarks, designs, brands or products in the U.S. or globally.Some jurisdictions may not honor our claims to our intellectual properties. In addition, we may not have sufficient legal resources to police or enforce our rights in such circumstances. Unfair trade practices or government subsidization may impact our ability to compete profitably. In an effort to penetrate markets in which the Company competes, some competitors may sell products at very low margins, or below cost, for sustained periods of time in order to gain market share and sales.Additionally, some competitors may enjoy certain governmental subsidies that allow them to compete at substantially lower prices.These events could substantially impact our ability to sell our product at profitable prices. 9 If Power Sports Factory markets and sells its products in international markets, we will be subject to additional regulations relating to export requirements, environmental and safety matters, and marketing of the products and distributorships, and we will be subject to the effects of currency fluctuations in those markets, all of which could increase the cost of selling products and substantially impair the ability to achieveprofitability in foreign markets. As a part of our marketing strategy, Power Sports Factory plans to market and sell its products internationally. In addition to regulation by the U.S. government, those products will be subject to environmental and safety regulations in each country in which Power Sports Factory markets and sells. Regulations will vary from country to country and will vary from those of the United States. The difference in regulations under U.S. law and the laws of foreign countries may be significant and, in order to comply with the laws of these foreign countries, Power Sports Factory may have to implement manufacturing changes or alter product design or marketing efforts. Any changes in Power Sports Factory’s business practices or products will require response to the laws of foreign countries and will result in additional expense to the Company. Additionally, we may be required to obtain certifications or approvals by foreign governments to market and sell the products in foreign countries. We may also be required to obtain approval from the U.S. government to export the products. If we are delayed in receiving, or are unable to obtain import or export clearances, or if we are unable to comply with foreign regulatory requirements, we will be unable to execute our complete marketing strategy. Our plan to grow will place strains on the management team and other Company resources to both implement more sophisticated managerial, operational, technological and financial systems, procedures and controls and to train and manage the personnel necessary to implement those functions. The inability to manage growth could impede the ability to generate revenues and profits and to otherwise implement the business plan and growth strategies, which would have a negative impact on business. If we fail to effectively manage growth, the financial results could be adversely affected. Growth may place a strain on the management systems and resources. We must continue to refine and expand the business development capabilities. This growth will require the Company to significantly improve and/or replace the existing managerial, operational and financial systems, procedures and controls, to improve the coordination between various corporate functions, and to manage, train, motivate and maintain a growing employee base. The Company’s performance and profitability will depend on the ability of the officers and key employees to: manage the business as a cohesive enterprise; manage expansion through the timely implementation and maintenance of appropriate administrative, operational, financial and management information systems, controls and procedures; add internal capacity, facilities and third-party sourcing arrangements as and when needed; maintainquality controls; and attract, train, retain, motivate and effectively manage employees. The time and costs to implement these steps may place a significant strain on management personnel, systems and resources, particularly given the limited amount of financial resources and skilled employees that may be available at the time. We may not be able to successfully integrate and manage new systems, controls and procedures for the business, or even if we successfully integrate systems, controls, procedures, facilities and personnel, such improvements may not be adequate to support projected future operations. We may never recoup expenditures incurred during our growth. Any failure to implement and maintain such changes could have a material adverse effect on our business, financial condition and results of operations. 10 We may make acquisitions which could divert management’s attention, cause ownership dilution to stockholders and be difficult to integrate. Given that our strategy envisions growing our business, we may decide that it is in the best interest of the Company to identify, structure and integrate acquisitions that are complementary to, or accretive with, our current business model. Acquisitions, strategic relationships and investments often involve a high degree of risk. Acquisitions can place a substantial strain on current operations, financial resources and personnel.Successful integrations may not be achieved, or customers may become dissatisfied with the Company. We may also be unable to find a sufficient number of attractive opportunities, if any, to meet our objectives. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. Our principal executive offices are located at our 300 Walnut Street Philadelphia, Pennsylvania and comprise an approximately 1,000 square foot facility. We lease this facility under a 6 month lease with a monthly rental rate $1,900. ITEM 3.LEGAL PROCEEDINGS. The Company is a party to the following lawsuits. Yellow Transportation v. Power Sports Factory, Inc. The Company was sued in December, 2008, by Yellow Transportation for the sum of $28,838, plus lawful interest, attorneys’ fees and the costs of the suit, in the Superior Court of New Jersey, Camden County, for transportation services rendered by the plaintiff. The company received an entry of Judgment on November 7th, 2009 for $31,592.07. The Company entered into a forbearance agreement with Yellow Transportation on January 7th, 2010. The agreement requires PSF to pay $5,000 per month to Yellow for 5 months starting in January. PSF failed to make the any payment on this forbearance agreement and expects Yellow to obtain a judgment against PSF. Liberty Mutual Insurance Company v. Power Sports Factory, Inc. The plaintiff in this case has sued the Company in the Superior Court of New Jersey, Camden County, for the sum of $45,096 for goods and/or services rendered.We expect Liberty Mutual to obtain a judgment against us in the amount of $45,096. Business Technology Partners, Inc. v. Power Sports Factory, Inc. The plaintiff in this case has sued the Company in the Superior Court of New Jersey, Camden County, for the sum of $137,634.42 for goods and/or services rendered.On October 15th, 2009 BTP and PSF reached a settlement agreement. The agreement states that PSF will pay BTP $75,000 in payments beginning on November 5th, 2009 and ending April 5th, 2010. Business Technology Partners filed a final judgment on December 7th in this case against us in the amount of $137,634. Justin Gasarch v. Power Sports Factory, Inc.The plaintiff in this case filed suit against the Company, Shawn Landgraf, our Chief Executive Officer, and a Company consultant on July 9, 2009. On April 24, 2009 Mr. Gasarch had loaned the Company $25,000 with a maturity date of May 24, 2009. Shawn Landgraf and the consultant sued in this case had personally guaranteed the loan. Fedex Customer Information Services, Inc. v. Power Sports Factory, Inc.The Company was sued in April 2009 by Fedex Customer Information Services for $9,470 in the Superior Court of New Jersey. Power Sports Factory has not answered this claim as a result of cash flow constraints and expects Fedex to obtain a judgment against us in the amount of $11,788. Advanstar Commnications, Inc. v. Power Sports Factory, Inc. & Shawn Landgraf Advanstar Communications filed suit against us in the Superior Court of New Jersey on August 19, 2009, for $43,955 for advertising services.The Company intends to settle this lawsuit. 11 Aicco, Inc. v. Power Sports Factory, Inc.The Company was sued on September 23rd, 2009 by Aicco Inc for $22,396.73 in the Superior Court of New Jersey. Power Sports Factory has not answered this claim as a result of cash flow constraints and expects Aicco to obtain a judgment against us in the amount of $22,396.73. RR Donnelly and Sons. v. Power Sports Factory, Inc. RR Donnelly and Sons filed suit against us in the Superior Court of New Jersey on September 25, 2009, for $7,855 for printing services. Power Sports Factory has not answered this claim as a result of cash flow constraints and expects RR Donnelly to obtain a judgment against us in the amount of $7,855. Cananwill Inc. v. Power Sports Factory, Inc.Cannanwill Inc. filed suit against us in the Superior Court of New Jersey on October 1, 2009, for $20,456.47 for financing services. Power Sports Factory has not answered this complaint as a result of cash flow constraints and expects Cananwill to obtain a judgment against us in the amount of $20,456.47. 5WPR v. Power Sports Factory, Inc. 5WPR. filed suit against us in the Superior Court of New York on October 21, 2009, for $33,000 for Public Relations services.The Company intends to contest this lawsuit as 5WPR never performed any services under the contract. 1st Priority. 1st Priority filed suit against us in the Superior Court of New Jersey on October 22, 2009, for $41,538.16 for shipping services. Power Sports Factory has not answered this complaint as a result of cash flow constraints and expects 1st Priority to obtain a judgment against us in the amount of $41538.16. USA MotorToys v. Power Sports Factory, Inc. On November 9, 2009 we received a notice of entry of judgment against Power Sports Factory in the fourth judicial district Court of Utah for $22,085.The Company intends to contest this lawsuit as Power Sports Factory was never served with a complaint or summons. Highroad Press filed suit against us on March 17th, 2010, in the Superior Court of New Jersey for the amount of $14,353, for printing services. Power Sports Factory has not answered this complaint as a result of cash flow constraints and expects High Road Press to obtain a judgment against us in the amount of $14,353. ITEM 4.RESERVED. 12 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company's Common Stock trades on the OTC Bulletin Board of the National Association of Securities Dealers, Inc. ("NASD") under the symbol "PSPF." As of April 1, 2010, the Company had approximately117 holders of record of its Common Stock. These quotations represent prices between dealers, do not include retail mark ups, mark downs or commissions and do not necessarily represent actual transactions. The following table sets forth for each period indicated the high and the low bid prices per share for the Company's Common Stock. The Common Stock commenced trading on June 9, 1998. High Low First Quarter Ended March 31, 2010 $ $ First Quarter Ended March 31, 2009 $ $ Second Quarter Ended June 30, 2009 Third Quarter Ended September 30, 2009 Fourth Quarter Ended December 31, 2009 First Quarter Ended March 31, 2008 $ $ Second Quarter Ended June 30, 2008 Third Quarter Ended September 30, 2008 Fourth Quarter Ended December 31, 2008 The Company has never paid a cash dividend on its Common Stock and does not anticipate paying dividends in the foreseeable future. It is the present policy of the Company's Board of Directors to retain earnings, if any, to finance the expansion of the Company's business. The payment of dividends in the future will depend on the results of operations, financial condition, capital expenditure plans and other cash obligations of the Company and will be at the sole discretion of the Board of Directors ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto and the other financial information included elsewhere in this report.Certain statements contained in this report, including, without limitation, statements containing the words “believes,” “anticipates,” “expects” and words of similar import, constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including our ability to create, sustain, manage or forecast our growth; our ability to attract and retain key personnel; changes in our business strategy or development plans; competition; business disruptions; adverse publicity; and international, national and local general economic and market conditions. 13 Overview The Company was organized under the laws of the State of Minnesota on June 28, 1996. the Company, through the acquisition in 1997 of a Nevada corporation acquired the trademark, patent and exclusive marketing rights to, and invested in the development of a grocery cart advertising display device called the last word®, a clear plastic display panel that attaches to the back of the child’s seat section in supermarket shopping carts. On April 24, 2007, we entered into the Share Exchange Agreement with Power Sports Factory, Inc. (“PSF”) and the shareholders of PSF. The Share Exchange Agreement provided for our acquiring all of the outstanding shares of PSF in exchange for shares of the Company’s Common Stock. On May 14, 2007, we issued 60,000,000 shares of Common Stock to Steve Rubakh, the major shareholder of PSF, and on August 31, 2007, entered into an amendment (the “Amendment”) to the Share Exchange Agreement, that provided for a completion of the acquisition of PSF at a closing (the “Closing”) which was held on September 5, 2007. At the Closing the Company issued 1,650,000 shares of a new Series B Convertible Preferred Stockto the shareholders of PSF, to complete the acquisition of PSF by us.Each share of Preferred Stock was converted into 10 shares of our Common Stock effective June 9, 2008, following approval by the shareholders at a shareholders meeting held on May 28, 2008, of a 1:20 reverse split of our common stock and changing our name from Purchase Point Media Corp. to Power Sports Factory, Inc. Results of Operations for the Years ended December31, 2009 and December 31, 2008 Revenues. For the year ended December 31, 2009, net sales decreased to $798,486from$2,304,828, a decrease of approximately $1,500,000 from the year ended December 31, 2008. Gross Profit. Gross profit was approximately $(138,000) for the year ended December 31, 2009, compared to $356,726 for the year ended December 31, 2008, representing an decrease of approximately $495,000over the previous year. Selling, General and Administrative Expenses. Selling, general and administrative expenses decreased to approximately $1,983,000 for the year ended December 31, 2009, from approximately $3,976,000 for the year ended December 31, 2008.The higher selling, general and administrative expense in 2008 was mainly due toincreased accounting, legal and other costs associated with the acquisition of PSF, as well as increased staff expense. Interest Expense. Interest expense increased from $163,999 in fiscal 2008 to $296,015 in fiscal 2009. This increase was due primarily to increased corporate debt incurred in 2009. Net loss. Our net loss for the year ended December 31, 2009 was $2,308,775 compared to a net loss of $3,870,334 for the year ended December 31, 2008. 14 Liquidity and Financial Resources Prior to the acquisition of Power Sports Factory, we have had no operations that have generated any revenue.We have had rely entirely on private placements of Company stock to pay operating expenses.Our liquidity will depend primarily on consumer demand for our products, which demand is driven by consumer likes or dislikes about our product offering.Our sales are to dealers and are driven by our ability to provide the market with products people want. We will always require capital to purchase product inventory in an amount sufficient to the meet the demands of our dealers.If we do not have inventory financing in place, our liquidity would necessarily be affected since we would be limited in ordering product.There is no assurance that we will be successful in acquiring additional financing. If our product line does not meet with market acceptance, or we are unsuccessful in negotiating required financing for product sales, we would have to terminate operations and most likely file for reorganization. Since the acquisition of Power Sports Factory, we have operated at a loss.We rely significantly on the private placement of debt and equity to pay operating expenses. As of December 31, 2009, the Company had $ -0-of cash on hand. The Company has incurred a net loss of $2,308,775in the year ended December 31, 2009, and has working capital and stockholders' deficiencies of $4,132,430and $4,122,513, respectively, at December 31, 2009.The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.These conditions raise substantial doubt about the Company's ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. During the year ended December 31, 2009, we received net proceeds of $42,690 from loans payable, and $456,000 from the sale of our common stock.In 2009, we also received proceeds of $20,000 from the sale of convertible debt. We are required under our Settlement Agreement with Andretti IV LLC to make a final settlement payment of $50,000 on or before February 22nd, 2010. We are in the process of liquidating our obligations with Crossroads Financial.The principal balance of this loan was $144,943 on April 12th, 2010. We expect to have the Crossroads Financial balance paid off by June 30th, 2010.We also have approximately $375,000 in collection litigation against us, for which we will require capital in the near term.Our obligations to the Internal Revenue Service total approximately $545,222 including employment taxes through December 31, 2009, which includes interest and penalties. We expect that sale of our inventory bikes will provide us working capital of approximately $100,000; however, we will need to raise additional capital to meet the above obligations. There is no assurance that we will be able raise additional required capital to meet obligations arising from the settlements with Andretti IV LLC and Crossroads Financial, as well as planned settlement in litigation matters and with the Internal Revenue Service.If we are unable to meet one or more of these obligations, we could be forced to file under the Federal Bankruptcy Code for protection from creditors. Critical Accounting Policies The Securities and Exchange Commission recently issued "Financial Reporting Release No.60 Cautionary Advice Regarding Disclosure About Critical Accounting Policies" ("FRR 60"), suggesting companies provide additional disclosures, discussion and commentary on those accounting policies considered most critical to its business and financial reporting requirements.FRR 60 considers an accounting policy to be critical if it is important to the Company's financial condition and results of operations, and requires significant judgment and estimates on the part of management in the application of the policy.For a summary of the Company's significant accounting policies, including the critical accounting policies discussed below, please refer to the accompanying notes to the financial statements. 15 The Company assesses potential impairment of its long-lived assets, which include its property and equipment and its identifiable intangibles such as deferred charges under the guidance of SFAS 144 "Accounting for the Impairment or Disposal of Long-Lived Assets". The Company must continually determine if a permanent impairment of its long-lived assets has occurred and write down the assets to their fair values and charge current operations for the measured impairment. The Company's discussion and analysis of its financial condition and results of operations are based upon the Company's financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the financial statements, requires the Company to make estimates and judgments that effect the reported amount of assets, liabilities, and expenses, and related disclosures of contingent assets and liabilities. On an on-going basis, the Company evaluates its estimates, including those related to intangible assets, income taxes and contingencies and litigation. The Company bases its estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. NEW FINANCIAL ACCOUNTING STANDARDS For a summary of new financial accounting standards applicable to the Company, please refer to the accompanying notes to the financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are primarily exposed to foreign currency risk, interest rate risk and credit risk. Foreign Currency Risk - We import products from China into the United States and market our products in North America. As a result, our financial results could be affected by factors such as changes in foreign currency exchange rates or, if we initiate our planned international operations, weak economic conditions in foreign markets. Because our revenues are currently denominated in U.S. dollars, a strengthening of the dollar could make our products less competitive in foreign markets that we plan to enter.If the Chinese Yuan strengthened against the dollar, our cost of imported products could increase and make us less competitive. We have not hedged foreign currency exposures related to transactions denominated in currencies other than U.S. dollars. We do not engage in financial transactions for trading or speculative purposes. Interest Rate Risk - Interest rate risk refers to fluctuations in the value of a security resulting from changes in the general level of interest rates. Investments that are classified as cash and cash equivalents have original maturities of three months or less. Our interest income is sensitive to changes in the general level of U.S. interest rates.We do not have significant short-term investments, and due to the short-term nature of our investments, we believe that there is not a material risk exposure. Credit Risk - Our accounts receivables are subject, in the normal course of business, to collection risks. We regularly assess these risks and have established policies and business practices to protect against the adverse effects of collection risks. As a result we do not anticipate any material losses in this area. 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Page Report of Independent Registered Public Accounting Firm 18 Consolidated Balance Sheets at December 31, 2009 19 Consolidated Statements of Operations for the Years Ended December31, 2009 and 2008 20 Consolidated Statements of Stockholders’ Equity (Deficiency) for the Period January 1, 2008 through December 31, 2009 21 Consolidated Statement of Cash Flows for the Years Ended December 31, 2009 and 2008 22 Notes to Consolidated Financial Statements 24-38 17 Madsen & Associates, CPA's Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Power Sports Factory, Inc. Philadelphia, PA We have audited the accompanying consolidated balance sheets of Power Sports Factory, Inc. and Subsidiary (collectively, the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ deficiency and cash flows for the years ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Power Sports Factory, Inc. and Subsidiary as of December 31, 2009 and 2008, and the results of its operations and cash flows for the years ended December 31, 2009 and 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company does not have the necessary working capital to service its debt and for its planned activity, which raises substantial doubt to continue as a going concern.Management's plans in regard to these matters are described in the notes to the financial statements.These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Madsen & Associates CPA's Inc. Madsen & Associates, CPA's Inc. April 15, 2010 18 POWER SPORTS FACTORY, INC. CONSOLIDATED BALANCE SHEETS ASSETS December 31, Current Assets: Cash $
